      Case 1:20-cv-00073-HSO-JCG Document 1 Filed 02/24/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION

JOHN NELSON                                                                 PLAINTIFF

V.                                                                      1:20-cv-73-HSO-JCG
                                                        CIVIL ACTION NO.__________

THE CITY OF BAY ST. LOUIS,
LES FILLINGAME, MIKE FAVRE,
GARY PONTHIEUX, AND PAT TICE                                              DEFENDANTS

                                  NOTICE OF REMOVAL

TO:   THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
      DISTRICT OF MISSISSIPPI, SOUTHERN DIVISION

      Kendra Necaise, Clerk
      Hancock County Circuit Court
      152 Main Street, Suite B
      Bay St Louis, Mississippi 39520

      HINDS COUNTY CIRCUIT CLERK

      Joseph R. Tasmuta (MS Bar No. 105220)
      Russell S. Gill (MS Bar No. 4840)
      Russell S. Gill, P.L.L.C
      638 Howard Avenue
      Biloxi, Mississippi 39530
      rsgill@rsgill-lawfirm.com
      irtrsgill@gmail.com
      cmgill37@yahoo.com

      ATTORNEYS FOR PLAINTIFF

      PLEASE TAKE NOTICE that Defendants, the City of Bay St. Louis, Les Fillingame,

Mike Favre, Gary Ponthieux, and Pat Tice (“Defendants”), in the above styled and numbered

case, has removed this civil action entitled John Nelson v. The City of Bay St. Louis, Les

Fillingame, Mike Favre, Gary Ponthieux, and Pat Tice (on the docket of the Circuit Court of

Hancock County, Mississippi, Second Circuit Court District and bearing civil action number
       Case 1:20-cv-00073-HSO-JCG Document 1 Filed 02/24/20 Page 2 of 5



23CI1:19-cv-00219-LPD), to the United States District Court for the Southern District of

Mississippi, Southern Division, by filing this “Notice of Removal.”

       Pursuant to said removal, the Circuit Court of Hancock County, Mississippi, should

proceed no further with this matter pursuant to 28 U.S.C. § 1441, as amended.

       Defendants appear specially and for the sole and only purpose of effecting removal to this

Court, state the following as grounds for removal:

       1. This “Notice of Removal” has been filed within the time period prescribed in 28

U.S.C. § 1446(b). Venue is proper in the Southern Division pursuant to 28 U.S.C. § 1441 (a)

and § 1446(a).

       2.        Defendants in the previously identified civil action now pending in Circuit Court

of Hancock County, Mississippi, Second Circuit Court District. Said suit is an action by Plaintiff

to recover certain sums of money and other relief from Defendant. As set forth in the Complaint,

Plaintiff alleges violations of the Fair Labor Standards Act (“FLSA”).

       3.        Said suit was instituted on September 17, 2019, which was the date on which the

Complaint was filed. Defendants' legal counsel accepted service of the Complaint on or about

February 4, 2020. Defendants file and present this “Notice of Removal” within thirty (30) days

after receipt by it, through service, of a copy of the Complaint, setting forth the claim for relief

upon which such action or proceeding is based, as required by 28 U.S.C. § 1446, as amended.

       4.        A copy of all pleadings and filings served on Defendants is attached hereto as

Exhibit A.

        5.       As grounds for removal, Defendants state that this Court has original jurisdiction

over this matter insofar as it arises under the laws of the United States, in particular, the FLSA.

Accordingly, Plaintiffs allegations in the Complaint state a “claim or right arising under the . . .




                                                 -2   -
        Case 1:20-cv-00073-HSO-JCG Document 1 Filed 02/24/20 Page 3 of 5



laws of the United States,” which is properly removed to this Court. 28 U.S.C. § 1441(b). This

Action, therefore, could have been filed originally in this Court pursuant to 28 U.S.C. § 1331, as

this Court has federal question jurisdiction, and is properly removed to this Court. 28 U.S.C. §

1441(a). In addition, this Court has supplemental jurisdiction over the remaining claim pursuant

to 28 U.S.C. § 1367.

       6.      As further grounds for removal, Defendants state that the Plaintiff represents that

he is a citizen of the State of Mississippi in his Complaint.

       7.      Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of the Defendants' right to assert any defense or affirmative matter, including,

but not limited to, the defenses of: (1) lack of jurisdiction over the person; (2) improper venue;

(3) insufficiency of process; (4) insufficiency of service of process; (5) improper joinder of

claims and/or parties; (6) failure to state a claim; (7) the mandatory arbitrability of some or all of

the putative claims; (8) failure to join an indispensable party(ies); or (9) any other pertinent

defense available under Miss. R. Civ. P. 12 or Fed. R. Civ. P. 12, any state or federal statute or

otherwise.

        8.     For the foregoing reasons, this court has jurisdiction pursuant to 28 U.S.C.

§§1331 and 28 U.S.C, §1367.

        9.     Simultaneously with the filing of the “Notice of Removal,” Defendants have

given the Plaintiff, Johns Nelson, through his counsel, written notice of the removal of this action

and is filing a copy of this “Notice of Removal” with the clerk of the Circuit Court of Flancock

County, Mississippi, Second Judicial District.

        WHEREFORE, the Defendants, the City of Bay St. Louis, Les Fillingame, Mike Favre,

Gary Ponthieux, and Pat Tice, hereby remove this action from the Circuit Court of Hancock




                                                 -3   -
       Case 1:20-cv-00073-HSO-JCG Document 1 Filed 02/24/20 Page 4 of 5



County, Second Circuit Court District of Mississippi to the United States District court for the

Southern District of Mississippi, Southern Division.

       Respectfully submitted, this the 24th day of February, 2020.

                                            THE CITY OF BAY ST. LOUIS,
                                            LES FILLINGAME, MIKE FAVRE,
                                            GARY PONTHIEUX, AND PAT TICE
                                             Defendants


                                                  W. Mackin Johnson (MS BAR No. 104285)

                                                  ITS ATTORNEY

OF COUNSEL:

BUTLER SNOW LLP
Post Office Box 6010
Ridgeland, MS 39158-6010
Telephone: (601) 948-5711
Fax: (601)985-4500
mackin.iohnson@butlersnow.com




                                              - 4   -
         Case 1:20-cv-00073-HSO-JCG Document 1 Filed 02/24/20 Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I, W. Mackin Johnson, attorney for the Defendant, do hereby certify that I electronically

filed the foregoing with the Clerk of the Court using the ECF system which sent notification of

such filing to all registered attorneys listed:

        Joseph R. Tasmuta (MS Bar No. 105220)
        Russell S. Gill (MS Bar No. 4840)
        Russell S. Gill, P.L.L.C
        638 Howard Avenue
        Biloxi, Mississippi 39530
        rsuill@rsgill-lawfirm.com
        irtrsgill@gmail.com
        cmgill37@vahoo.com

        ATTORNEYS FOR PLAINTIFF

        This the 24th day of February, 2020.




                                                  W. Mackin Johnson
